DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification 
	Specification amendments filed 20 May 2022 are accepted and entered. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Natalie Armstrong on 01 July 2022.

The application has been amended as follows: 

IN THE CLAIMS	
1-20. (Canceled) 

21. (Currently Amended) A turbine air starter assembly, comprising: 
a housing defining an interior with an air inlet and an air outlet defining a flow path through the housing; 
a rotatable turbine located within the flow path within the interior; 
a controllable pressure valve located upstream from the rotatable turbine; 
a rotatable pinion gear rotatably coupled with the rotatable turbine, wherein the rotatable pinion gear extends exteriorly of the housing and is operably coupled 
a torque sensor providing a torque output indicative of a torque experienced by the rotatable pinion gear; and 
a controller module configured to: 
during a start sequence of the combustion engine, monitor a speed parameter indicative of a rotational speed of the turbine air starter assembly and a torque parameter based on at least the torque output indicative of the torque experienced by the rotatable pinion gear; 
determine whether the monitored speed parameter exceeds a start sequence speed profile and whether the monitored torque parameter exceeds a predetermined torque threshold indicative of causing damage to the rotatable pinion gear of the turbine air starter assembly; 
in response to determining the monitored speed parameter does not exceed the start sequence speed profile and the monitored torque parameter does not exceed the predetermined torque threshold, controlling the pressure valve to increase a pressure of inlet air provided to the inlet  assembly; and 
in response to determining the monitored torque parameter exceeds the predetermined torque threshold, at least one of: controllably decreasing or maintaining the pressure of the inlet air by controlling the pressure valve.

22. (Currently Amended) The turbine air starter assembly of claim 21, wherein the controller module is configured to cease the increasing of the rotational speed of the air starter assembly when the combustion engine attains a self-sustaining operating rotational speed.

23. (Previously Presented) The turbine air starter assembly of claim 21, further comprising a speed sensor providing the speed parameter, wherein the speed parameter is indicative of a rotational speed of the rotatable pinion gear of the air turbine starter assembly.

24. (Previously Presented) The turbine air starter assembly of claim 21, further comprising a speed sensor providing the speed parameter, wherein the speed parameter is indicative of the rotational speed of a gear train of the air turbine starter assembly.

25. (Previously Presented) The turbine air starter assembly of claim 21, further comprising a speed sensor providing the speed parameter, wherein the speed parameter is indicative of a rotational speed of the rotatable turbine of the air turbine starter assembly.

26. (Previously Presented) The turbine air starter assembly of claim 21, wherein the controller module is mounted to the housing.

27. (Previously Presented) The turbine air starter assembly of claim 21, wherein the controller module is separate from the housing.

28. (Canceled)

29. (Currently Amended) A method of starting the combustion engine with the turbine air starter assembly of claim 41, the method comprising: 
during the starting sequence of the combustion engine, controlling [[a]] the rate of acceleration of the rotatable pinion gear rotatably coupled with the combustion engine, by the controller module, 
receiving, at the controller module, a of the rate of acceleration; 
determining, at the controller module, the torque parameter based on at least the torque output; 
comparing, at the controller module, the torque parameter and the 
in response to determining the 
ceasing the starting sequence upon the combustion engine attaining self-sustaining operating rotational speed.

30. (Currently Amended) The method of claim 29, wherein the combustion engine is 

31. (Currently Amended) The method of claim 30, further comprising: 
monitoring, at the controller module, the speed parameter indicative of the rotational speed of the portion of the turbine air starter assembly, wherein the portion is the rotatable pinion gear; 
determining whether the monitored speed parameter exceeds a maximum speed threshold indicative of an overspeed condition of the combustion engine; and 
in response to determining the monitored speed parameter exceeds the maximum speed threshold, at least one of controllably decreasing the rate of acceleration of the rotatable pinion gear by the controller module or ceasing the starting sequence by the controller module.

32. (Currently Amended) The method of claim 29, wherein determining  assembly.

33-40. (Canceled)
	
41. (Currently Amended) A turbine air starter assembly, comprising: 
a housing defining an interior with an air inlet and an air outlet defining a flow path through the housing; a rotatable turbine located within the flow path within the interior; 
a controllable pressure valve located upstream from the rotatable turbine, wherein the controllable pressure valve includes a controllable relay valve that regulates air pressure supplied by a pressure source; 
a rotatable pinion gear rotatably coupled with the rotatable turbine, wherein the rotatable pinion gear extends exteriorly of the housing and is operably coupled 
a pressure sensor located at the air inlet for providing a pressure output indicative of the air pressure at the air inlet; 
a torque sensor located in the housing for providing a torque parameter indicative of a torque experienced by the rotatable pinion gear;
 a speed sensor located in the housing for providing a speed parameter indicative of a rotational speed of a portion of the turbine air starter assembly; 
a controller module in communication with the controllable relay valve, the pressure sensor, the torque sensor, and the speed sensor, for determining a starting sequence based on the speed parameter and the torque parameter, wherein the controller module is configured to receive the torque parameter from the torque sensor, compare the torque parameter and a predetermined torque threshold indicative of causing damage to the rotatable pinion gear, determine if the torque parameter satisfies the predetermined torque threshold, and control a rate of acceleration of the rotatable pinion gear in response to the determination of whether the torque parameter satisfies the predetermined torque threshold; and
 a light indicator, an audible indicator, or a relay in communication with the controller module; 
wherein when the controller module determines the torque parameter satisfies the predetermined torque threshold, a condition of the starting sequence is determined by the controller module to be indicative of probable damage to the rotatable pinion gear, and the light indicator, the audible indicator, or the relay provides an indicator via a light, a sound, or transmission of an electronic message respectively.

42. (Currently Amended) The turbine air starter assembly of claim 41, further comprising, wherein the controller module receives the speed parameter and the torque parameter, and in response to determining, at the controller module, that the speed parameter is less than a start sequence speed profile and the torque parameter is less than the [[a]] predetermined torque threshold, the controller module controllably increases the rotational speed of the  air starter assembly.

43. (Previously Presented) The turbine air starter assembly of claim 42, wherein the controller module increases the rotational speed of the turbine air starter assembly via the controllable pressure valve.

44. (Previously Presented) The turbine air starter assembly of claim 43, wherein the controller module increases the rotational speed of the turbine air starter assembly further based on the pressure output provided by the pressure sensor.

45. (Currently Amended) The turbine air starter assembly of claim 42, wherein the controller module is configured to cease the increasing of the rotational speed of the air starter assembly when the combustion engine attains a self-sustaining operating rotational speed.

46. (Currently Amended) The turbine air starter assembly of claim 41, wherein the light indicatorand the relay in communication with the controller module provide at least an alarm light via the light indicator and electronic information indicative of the condition of the starting sequence via the relay.

47. (Currently Amended) The turbine air starter assembly of claim 41, wherein the light indicator, the audible indicator, and 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
Regarding Claim 21, the prior art of record does not teach in combination with the other limitations of the independent claim: “in response to determining the monitored speed parameter does not exceed the start sequence speed profile and the monitored torque parameter does not exceed the predetermined torque threshold [indicative of causing damage to the rotatable pinion gear], controlling the pressure valve to increase a pressure of inlet air provided to the inlet controllably increasing the pressure of the pressure valve to increase the rotational speed of the turbine air starter assembly”.
Regarding Claim 41, the prior art of record does not teach in combination with the other limitations of the independent claim: “the controller module is configured to…compare the torque parameter and a predetermined torque threshold indicative of causing damage to the rotatable pinion gear…and control a rate of acceleration of the rotatable pinion gear in response to the determination of whether the torque parameter satisfies the predetermined torque threshold”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741